J-S78004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                      v.

SIMON GILL

                            Appellant                 No. 1120 MDA 2014


                    Appeal from the PCRA Order June 13, 2014
                  In the Court of Common Pleas of Berks County
               Criminal Division at No(s): CP-06-CR-0004044-1996


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED DECEMBER 08, 2014

      Appellant, Simon Gill, appeals from the order entered in the Berks

County Court of Common Pleas, dismissing his first petition filed under the

Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546.         We

affirm.

      Appellant is a Dominican Republic native who attacked another

individual with a two-by-four. On January 29, 1997, Appellant pled guilty to

aggravated assault.        That same day, the court sentenced Appellant to one

(1) to three (3) years’ imprisonment. Appellant did not seek direct review.

Appellant served his sentence and was subsequently deported, but he

illegally re-entered the country.

      On January 6, 2014, Appellant filed a pro se motion to vacate the

guilty plea.    In it, Appellant argued plea counsel had erroneously advised
J-S78004-14


him that entering the guilty plea would not have any immigration

consequences. On February 24, 2014, Appellant submitted another pro se

filing, which included his medical records from the night of the assault.

Appellant relied on the medical records to establish “he was not the

aggressor in the instant case and only pleaded guilty based on counsel’s

[incorrect] advice.” (Pro Se Filing, filed 2/24/14, at 1). The court treated

the filings as a PCRA petition and appointed counsel, who filed a motion to

withdraw and “no-merit” letter.     On May 21, 2014, the court permitted

counsel to withdraw and issued notice of its intent to dismiss the petition

without a hearing, pursuant to Pa.R.Crim.P. 907.     On June 13, 2014, the

court denied PCRA relief. Appellant timely filed a pro se notice of appeal on

July 7, 2014. On July 9, 2014, the court ordered Appellant to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b),

and Appellant complied.

     To be eligible for PCRA relief, a petitioner must be “currently serving a

sentence of imprisonment, probation or parole for the crime[.]”            42

Pa.C.S.A. § 9543(a)(1)(i). As soon as a petitioner’s sentence is completed,

he becomes ineligible for PCRA relief. Commonwealth v. Hart, 911 A.2d
939 (Pa.Super. 2006).     Instantly, Appellant admits he has completed his

sentence for the underlying crime. (See Pro Se PCRA Petition, filed 1/6/14,

at 4; Appellant’s Brief at 2.) Pursuant to Section 9543(a)(1)(i), Appellant is

ineligible for relief under the PCRA. On this basis alone, the court properly


                                    -2-
J-S78004-14


dismissed Appellant’s petition.1

       Order affirmed.




____________________________________________


1
  Appellant has also filed a separate application for remand, which raises
identical arguments to those set forth in his appellate brief. Consequently,
we deny Appellant’s application for remand.



                                           -3-